                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION

                                                   )
 In the Matter of the Criminal Complaint           )                Docket No. 1:20-mj-31-WCM
 concerning
                                                   )
 Coyami Ruiz Miguel                                )
                                                   )                UNDER SEAL
                                                   )
                                                   )


       MOTION TO SEAL CRIMINAL COMPLAINT, ARREST WARRANT, AND
                AFFIDAVIT RELATING TO THE COMPLAINT

       NOW COMES the United States of America, by and through R. Andrew Murray, United

States Attorney for the Western District of North Carolina, who moves this Court for an order

directing that the Complaint, Arrest Warrant, Accompanying Affidavit, this Motion, and any Order

issued pursuant to this Motion be sealed immediately to protect the ongoing nature of the

investigation in this matter, and that same remain sealed until further order of this Court.

       Respectfully submitted this 11th day of May 2020.



                                                  R. ANDREW MURRAY
                                                  UNITED STATES ATTORNEY


                                                  /s/ David A. Thorneloe
                                                  Assistant United States Attorney
                                                  100 Otis Street
                                                  Asheville, NC 28801
                                                  (828) 271-4661 (phone)




          Case 1:20-mj-00031-WCM Document 1 Filed 05/11/20 Page 1 of 1
